The opinion of the Court was delivered, by
Lowrie, J.
Of course, if the constable committed no wrong by levying on the horse of defendant, under the execution in 1849, he could be' liable to no action, and we cannot presume that the Legislature intended to make him liable by an act passed in 185L
Was he wrong in levying on the horse of a farmer in October, 1849 ? It is not among the articles declared exempt from execution by the Act of 1836; but it was added by the Act of 1846. Then the Act of 1849 provides an entirely different system of exemption, repeals the old laws entirely, and declares that its own provisions shall not take effect until the 4th day of July, 1849, and shall apply only to debts contracted on and after that date.
Does the repealing clause apply to the exemptions which existed in relation to debts contracted before the 4th of July, 1849? Wo think it does not. It is true, that the repealing clause is peremptory enough, if we look at it alone. But the last section qualifies its apparent absoluteness, and declares that the whole act shall apply only to debts subsequently contracted. The plain meaning of this is, not only that for future transactions there shall be a new law, but that the repealing clause is intended to affect only such cases. When it declares that it shall not operate on old debts, it excludes its repealing clause from operating upon them. While, *388therefore, the Court below was right in rejecting the Act of 1851, it was wrong in the construction put upon the Act of 1849. It is impossible to suppose that the Legislature was intending to exclude all exemptions on debts contracted prior to 4th July, 1849, and yet this is the construction of the repealing clause contended for by the defendant in error.
Judgment reversed and new trial awarded, and the Court below is directed to award a writ of restitution..